DETAILED ACTION
Claim(s) 21-40 are presented for examination.
Claim(s) 1-20 are cancelled.
Claim(s) 21-40 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Priority
As required by M.P.E.P.201.14(c), acknowledgement is made to applicant’s claim for priority based on application(s) PCT/CN2015/087112 submitted on August 14th, 2015.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on October 23rd, 2020 and July 23rd, 2021 follow the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: under “CROSS-REFERENCES TO RELATED APPLICATIONS” it is suggested to include the issued patent number of the continuation application.
	This application is a continuation of US Patent Application No. 15/896,505 filed on February 14, 2018, now issued as Patent No.: US 10,819,451 B2 which a continuation of International Application No. PCT/CN2015/087112, filed on August 14, 2015. All of the afore-mentioned patent applications are hereby incorporated by reference in their entireties.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 26, 31 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 5 and 9 of Li et al. (US 10,819,451 B2) hereinafter “Li”. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application merely broadens the scope of the issued Patent by eliminating the elements and their functions of the claims.
	Note that the applicant’s filing of the continuing or instant application is voluntary and not the direct, unmodified result of a restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the continuing or instant application are drawn to the “same invention” as the issued Patent. 
	
	Regarding Claims 21, 26, 31 and 36 although the conflicting claims at issue are not identical, they are not patentably distinct from each other because Claims 21, 26, 31 and 36 of the instant application merely broaden the scope of Claims 1, 5 and 9 of the issued Patent by eliminating the elements and their functions of the claims as set forth below:
Claims 21, 26, 31 and 36:
(Instant application)
Claims 1, 5 and 9:
Li (US 10,819,451 B2)
Claim 21, limitation 1:
A method performed by a user equipment or a processor of the user equipment, comprising:


















Claim 26, limitation 1:
A method performed by a base station or a processor of the base station, comprising:

Claim 31, limitation 1:
An apparatus, comprising: at least one processor; and a non-transitory memory storing instructions, wherein the instructions are executed by the at least one processor to cause the apparatus to:


















Claim 36, limitation 1:
An apparatus, comprising: at least one processor; and a non-transitory memory storing instructions, wherein the instructions are executed by the at least one processor to cause the apparatus to:


Claim 1, limitation 1:
A method, comprising: sampling, by a user equipment, a signal on a unlicensed frequency at a sampling interval, according to one or more measurement time windows within a statistical window, to obtain a plurality of received signal strength indicator (RSSI) values of the signal on the unlicensed frequency at sampling moments within the statistical window, wherein a length of each measurement time window of the one or more measurement time windows is a measurement time length and specifies a duration within which the signal is sampled at the sampling interval, a measurement periodicity specifies a duration between starting times of two measurement time windows, and the measurement time length is less than the measurement periodicity;


(n/a)



Claim 5, limitation 1:
An apparatus, comprising: a processor; and a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions to: sample a signal on a unlicensed frequency at a sampling interval, according to one or more measurement time windows within a statistical window, to obtain a plurality of received signal strength indicator (RSSI) values of the signal on the unlicensed frequency at sampling moments within the statistical window, wherein a length of each measurement time window of the one or more measurement time windows is a ]-measurement time length and specifies a duration within which the signal is sampled at the sampling interval, a measurement periodicity specifies a duration between starting times of two measurement time windows, and the measurement time length is less than the measurement periodicity

Claim 9, limitation 1:
An apparatus, comprising: a processor; and a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions to:
Claim 21, limitation 2:
obtaining, from a base station, a measurement duration, a measurement periodicity, and a statistical window, wherein the measurement duration is a time length to use to sample a signal on an unlicensed frequency according to the measurement periodicity, and

Claim 26, limitation 2:
sending, to a user equipment, a measurement duration, a measurement periodicity and a statistical window, wherein the measurement duration is a time length to use to sample a signal on an unlicensed frequency according to the measurement periodicity, and

Claim 31, limitation 2:
obtain, from a base station, a measurement duration, a measurement periodicity, and a statistical window, wherein the measurement duration is a time length to use to sample a signal on an unlicensed frequency according to the measurement periodicity, and


Claim 36, limitation 2:
sending, to a user equipment, a measurement duration, a measurement periodicity, and a statistical window, wherein the measurement duration is a time length to use to sample a signal on an unlicensed frequency according to the measurement periodicity, and
Claim 1, limitation 2:
obtaining, by the user equipment, an RSSI value statistical result of the signal on the unlicensed frequency based on the plurality of RSSI values obtained by the sampling within the statistical window, wherein obtaining the RSSI value statistical result comprises:


(n/a)







Claim 5, limitation 2:
obtain an RSSI value statistical result of the signal on the unlicensed frequency based on the plurality of RSSI values obtained by the sampling within the statistical window, and wherein obtaining the RSSI value statistical result comprises:


Claim 9, limitation 2:
send, to a user equipment, configuration information for the user equipment to use to determine a received signal strength indicator (RSSI) value statistical result of a signal on an unlicensed frequency, the configuration information indicating a statistical window and one or more measurement time windows within the statistical window,

Claim 21, limitation 3:
the statistical window is a time length in which received signal strength indicator (RSSI) values of samples of the signal obtained in the statistical window are used to generate a statistical result;

Claim 26, limitation 3:
the statistical window is a time length in which received signal strength indicator (RSSI) values of samples of the signal obtained in the statistical window will be used to generate a statistical result; and

Claim 31, limitation 3:
the statistical window is a time length in which received signal strength indicator (RSSI) values of samples of the signal obtained in the statistical window will be used to generate a statistical result;

Claim 36, limitation 3:
the statistical window is a time length in which received signal strength indicator (RSSI) values of samples of the signal obtained in the statistical window will be used to generate a statistical result; and

(n/a)






(n/a)







(n/a)




Claim 9, limitation 3:
the RSSI value statistical result being determined using a plurality of RSSI values of the signal which are obtained by sampling within the statistical window according to the one or more measurement time windows within the statistical window, wherein a length of each measurement time window of the one or more measurement time windows is a measurement time length and specifies a duration of a measurement window within which the signal is sampled at a sampling interval, a measurement periodicity specifies a duration between starting times of two measurement time windows, and the configuration information further indicates an RSSI threshold to use to determine, from the plurality of RSSI values, at least one RSSI value greater than the RSSI threshold, and wherein the RSSI value statistical result comprises a ratio of a quantity of the at least one RSSI value in the plurality of RSSI values to a quantity of the plurality of RSSI values in the statistical window; and


Claim 21, limitation 4:
determining, according to the measurement duration and the measurement periodicity, the RSSI values of the samples of the signal obtained in the statistical window; and






Claim 26, limitation 4:
receiving from the user equipment, the statistical result, wherein the statistical result is of the RSSI values of the samples of the signal that are obtained in the statistical window, and

Claim 31, limitation 4:
determine, according to the measurement duration and the measurement periodicity, the RSSI values of the samples of the signal obtained in the statistical window; and







Claim 36, limitation 4:
receiving, from the user equipment, the statistical result of the RSSI values of the samples of the signal, wherein the statistical result is of the RSSI values of the samples of the signal that are obtained in the statistical window, and


Claim 1, limitation 3:
determining, by the user equipment, at least one RSSI value from the plurality of RSSI values in the statistical window, each RSSI value of the at least one RSSI value being greater than a RSSI threshold; and obtaining a ratio of a quantity of the determined at least one RSSI value to a quantity of the plurality of RSSI values in the statistical window, wherein the RSSI value statistical result comprises the ratio; and
(n/a)






Claim 5, limitation 3:
determining at least one RSSI value from the plurality of RSSI values in the statistical window, each RSSI value of the at least one RSSI value being greater than a RSSI threshold; and obtaining a ratio of a quantity of the determined at least one RSSI value to a quantity of the plurality of RSSI values in the statistical window, wherein the RSSI value statistical result comprises the ratio: and

Claim 9, limitation 4:
receive the RSSI value statistical result of the signal on the unlicensed frequency that is determined by the user equipment according to the configuration information.

Claim 21, limitation 5:
reporting to the base station, the statistical result of the RSSI values of the samples of the signal obtained in the statistical window.

Claim 26, limitation 5:
the RSSI values of the samples of the signal are determined based on the measurement duration and the measurement periodicity.

Claim 31, limitation 5:
report to the base station, the statistical result of the RSSI values of the samples of the signal obtained in the statistical window.

Claim 36, limitation 5:
the RSSI values of the samples of the signal are determined based on the measurement duration and the measurement periodicity.
Claim 1, limitation 4:
reporting, by the user equipment, the RSSI value statistical result of the signal on the unlicensed frequency to a base station.

(n/a)




Claim 5, limitation 4:
report the RSSI value statistical result of the signal on the unlicensed frequency to a base station.


(n/a)



	In view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claims 21, 26, 31 and 36 of the instant application merely broaden the scope of claims 1, 5 and 9 of the issued Patent by eliminating the italicized portion(s) of the claim limitations.
	It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art. Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of Patent exclusivity beyond the term of a Patent.

Claim(s) 22-25, 27-30, 32-35 and 37-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of Li in view of Novlan et al. (US 2016/0302230 A1; also see provisional application # 62/146,107) hereinafter “Novlan” and provisional ‘107.
	Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent.

Regarding Claims 22 and 32,
	Although Li discloses the apparatus according to claim 31, Li does not explicitly teach “wherein determining, according to the measurement duration and the measurement periodicity, the RSSI values of the samples of the signal obtained in the statistical window comprises: sampling the signal according to the measurement duration and the measurement periodicity, using a sampling interval of 1 symbol, so each consecutive 1 symbol in each measurement duration is sampled; and determining the RSSI values of the samples of the signal obtained in the statistical window”.
	However Novlan discloses the apparatus according to claim 31 [see fig. 3, pg. 5, ¶58 lines 1-7, the user terminal (UE) “116”], wherein determining [see fig. 14: Step “1430”, pg. 22, ¶219 lines 1-11, measure and/or generate], according to the measurement duration and the measurement periodicity [see fig. 14: Step “1430”, pg. 22, ¶219 lines 1-11, in accordance with the received RMTC], the RSSI values of the samples of the signal obtained in the statistical window [see fig. 14: Step “1430”, pg. 22, ¶219 lines 1-11, the RSSI and an average RSSI measurement] comprises: 
	sampling the signal according to the measurement duration and the measurement periodicity [see pg. 11, ¶135 lines 1-14, individual samples are compared to an “RSSI_Thresh” and the result of the comparison is reported as a bitmap], using a sampling interval of 1 symbol [see pg. 11, ¶135 lines 1-14, if the sampled RSSI value is larger than the threshold, the bitmap value is set to 1], so each consecutive 1 symbol in each measurement duration is sampled [see pg. 11, ¶135 lines 1-14, if the sampled RSSI value is not larger than the threshold, the bitmap value is set to 0]; and 
	determining the RSSI values of the samples of the signal obtained in the statistical window [see pg. 11, ¶135 lines 1-14, the network further aggregates the values across MTU samples and constructs one or more channel occupancy metrics or averaged RSSI values if the absolute measurement value is also reported].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein determining, according to the measurement duration and the measurement periodicity, the RSSI values of the samples of the signal obtained in the statistical window comprises: sampling the signal according to the measurement duration and the measurement periodicity, using a sampling interval of 1 symbol, so each consecutive 1 symbol in each measurement duration is sampled; and determining the RSSI values of the samples of the signal obtained in the statistical window” as taught by Novlan in the system of Li for providing an advantage by offering an ability to maintain the same DRS transmission overhead while adapting the DMTC period configured for a UE [see pg. 8, ¶100 lines 9-15].

Regarding Claims 23 and 33,
	Although Li discloses the apparatus according to claim 31, Li does not explicitly teach “wherein the statistical result comprises an average of the RSSI values of the samples of the signal obtained in the statistical window”.
	However Novlan discloses the apparatus according to claim 31 [see fig. 3, pg. 5, ¶58 lines 1-7, the user terminal (UE) “116”], wherein the statistical result comprises an average of the RSSI values of the samples of the signal obtained in the statistical window [see pg. 11, ¶135 lines 1-14, the network further aggregates the values across MTU samples and constructs one or more channel occupancy metrics or averaged RSSI values if the absolute measurement value is also reported].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the statistical result comprises an average of the RSSI values of the samples of the signal obtained in the statistical window” as taught by Novlan in the system of Li for providing an advantage by offering an ability to maintain the same DRS transmission overhead while adapting the DMTC period configured for a UE [see pg. 8, ¶100 lines 9-15].

Regarding Claims 24 and 34,
	Although Li discloses the apparatus according to claim 31, Li does not explicitly teach “wherein one or more first RSSI values of the RSSI values of the samples of the signal obtained in the statistical window are beyond an RSSI threshold, and the statistical result comprises a ratio of a quantity of the one or more first RSSI values to a quantity of all the RSSI values of the samples of the signal obtained in the statistical window”.
	However Novlan discloses the apparatus according to claim 31 [see fig. 3, pg. 5, ¶58 lines 1-7, the user terminal (UE) “116”], wherein one or more first RSSI values of the RSSI values of the samples of the signal obtained in the statistical window are beyond an RSSI threshold [see pg. 22, ¶219 lines 4-14, a channel occupancy ratio is determined based on an amount of occupied measurement time unit (MTU) exceeding at least one threshold for the average RSSI measurement], and the statistical result comprises a ratio of a quantity of the one or more first RSSI values to a quantity of all the RSSI values of the samples of the signal obtained in the statistical window [see pg. 22, ¶219 lines 4-14, the UE “1405” generates the channel occupancy measurement report including the channel occupancy ratio].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein one or more first RSSI values of the RSSI values of the samples of the signal obtained in the statistical window are beyond an RSSI threshold, and the statistical result comprises a ratio of a quantity of the one or more first RSSI values to a quantity of all the RSSI values of the samples of the signal obtained in the statistical window” as taught by Novlan in the system of Li for providing an advantage by offering an ability to maintain the same DRS transmission overhead while adapting the DMTC period configured for a UE [see pg. 8, ¶100 lines 9-15].

Regarding Claims 25 and 35,
	Although Li discloses the apparatus according to claim 31, Li does not explicitly teach the apparatus, further comprising: “obtaining frequency indication information indicating the unlicensed frequency of the signal to use to determine the statistical result of the RSSI values of the samples of the signal”.
	However Novlan discloses the apparatus according to claim 31 [see fig. 3, pg. 5, ¶58 lines 1-7, the user terminal (UE) “116”], further comprising: 
	obtaining frequency indication information indicating the unlicensed frequency of the signal to use to determine the statistical result of the RSSI values of the samples of the signal [see fig. 14: Step “1420”, pg. 21, ¶217 lines 1-9, the RMTC comprises a duration and measurement period that determines a time period between the average RSSI measurements of the UE “1405”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “obtaining frequency indication information indicating the unlicensed frequency of the signal to use to determine the statistical result of the RSSI values of the samples of the signal” as taught by Novlan in the system of Li for providing an advantage by offering an ability to maintain the same DRS transmission overhead while adapting the DMTC period configured for a UE [see pg. 8, ¶100 lines 9-15].

Regarding Claims 27 and 37,
	Although Li discloses the apparatus according to claim 36, Li does not explicitly teach the apparatus “wherein the statistical result comprises an average of the RSSI values of the samples of the signal that are obtained in the statistical window”.
	However Novlan discloses the apparatus according to claim 36 [see fig. 2, pg. 5, ¶57 lines 1-14, the eNB “102”], wherein the statistical result comprises an average of the RSSI values of the samples of the signal that are obtained in the statistical window [see pg. 11, ¶135 lines 1-14, the network further aggregates the values across MTU samples and constructs one or more channel occupancy metrics or averaged RSSI values if the absolute measurement value is also reported].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the statistical result comprises an average of the RSSI values of the samples of the signal that are obtained in the statistical window” as taught by Novlan in the system of Li for providing an advantage by offering an ability to maintain the same DRS transmission overhead while adapting the DMTC period configured for a UE [see pg. 8, ¶100 lines 9-15].

Regarding Claims 28 and 38,
	Although Li discloses the apparatus according to claim 36, Li does not explicitly teach “wherein one or more first RSSI values of the RSSI values of the samples of the signal obtained in the statistical window are beyond an RSSI threshold, and the statistical result comprises a ratio of the one or more first RSSI values to all the RSSI values of the samples of the signal obtained in the statistical window”.
	However Novlan discloses the apparatus according to claim 36 [see fig. 2, pg. 5, ¶57 lines 1-14, the eNB “102”], wherein one or more first RSSI values of the RSSI values of the samples of the signal obtained in the statistical window are beyond an RSSI threshold [see pg. 22, ¶219 lines 4-14, a channel occupancy ratio is determined based on an amount of occupied measurement time unit (MTU) exceeding at least one threshold for the average RSSI measurement], and the statistical result comprises a ratio of the one or more first RSSI values to all the RSSI values of the samples of the signal obtained in the statistical window [see pg. 22, ¶219 lines 4-14, the UE “1405” generates the channel occupancy measurement report including the channel occupancy ratio].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein one or more first RSSI values of the RSSI values of the samples of the signal obtained in the statistical window are beyond an RSSI threshold, and the statistical result comprises a ratio of the one or more first RSSI values to all the RSSI values of the samples of the signal obtained in the statistical window” as taught by Novlan in the system of Li for providing an advantage by offering an ability to maintain the same DRS transmission overhead while adapting the DMTC period configured for a UE [see pg. 8, ¶100 lines 9-15].

Regarding Claims 29 and 39,
	Although Li discloses the apparatus according to claim 36, Li does not explicitly teach the apparatus further comprising: “sending the user equipment with frequency indication information indicating an unlicensed frequency of the signal to use to determine the statistical result of the RSSI values of the samples of the signal”.
	However Novlan discloses the apparatus according to claim 36 [see fig. 2, pg. 5, ¶57 lines 1-14, the eNB “102”], further comprising: 
	sending the user equipment with frequency indication information indicating an unlicensed frequency of the signal to use to determine the statistical result of the RSSI values of the samples of the signal [see fig. 14: Step “1420”, pg. 21, ¶217 lines 1-9, the RMTC comprises a duration and measurement period that determines a time period between the average RSSI measurements of the UE “1405”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “sending the user equipment with frequency indication information indicating an unlicensed frequency of the signal to use to determine the statistical result of the RSSI values of the samples of the signal” as taught by Novlan in the system of Li for providing an advantage by offering an ability to maintain the same DRS transmission overhead while adapting the DMTC period configured for a UE [see pg. 8, ¶100 lines 9-15].

Regarding Claims 30 and 40,
	Although Li discloses the apparatus according to claim 36, Li does not explicitly teach the apparatus further comprising: “determining whether the unlicensed frequency is an idle frequency for communicating with the user equipment”.
	However Novlan discloses the apparatus according to claim 36 [see fig. 2, pg. 5, ¶57 lines 1-14, the eNB “102”], further comprising: 
	determining whether the unlicensed frequency is an idle frequency for communicating with the user equipment [see pg. 7, ¶88 lines 1-8, If a listen-before-talk (LBT) protocol is applied, there is an idle period after the end of channel occupancy (such as a frame-based equipment)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “determining whether the unlicensed frequency is an idle frequency for communicating with the user equipment” as taught by Novlan in the system of Li for providing an advantage by offering an ability to maintain the same DRS transmission overhead while adapting the DMTC period configured for a UE [see pg. 8, ¶100 lines 9-15].

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(2) the claimed invention was described in a patent issued under section 151 , or in an application for patent published or deemed published under section 122(b) , in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 21-40 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Novlan and provisional ‘107.

Regarding Claims 21 and 31,
	Novlan discloses an apparatus [see fig. 3, pg. 5, ¶58 lines 1-7, a user terminal (UE) “116”; also see provisional ‘107, fig. 3, pg. 8, a user terminal (UE) “116”], comprising: 
	at least one processor [see fig. 3, pg. 5, ¶59 lines 1-8, a processor “340”; also see provisional ‘107, fig. 3, pg. 8, a processor “340”]; and 
	a non-transitory memory storing instructions [see fig. 3, pg. 5, ¶59 lines 1-8, a memory “360” including an operating system (OS) “361”; also see provisional ‘107, fig. 3, pg. 8, a memory “360” including an operating system (OS) “361”], wherein the instructions are executed by the at least one processor to cause the apparatus to [see fig. 3, pg. 5, ¶59 lines 1-8, the operating system (OS) “361” being implemented by the processor “340” to; also see provisional ‘107, fig. 3, pg. 8, the operating system (OS) “361” being implemented by the processor “340” to]: 
	obtain [see fig. 14: Step “1420”, pg. 21, ¶217 lines 1-9, receive; also see provisional ‘107, pgs. 27-28, Embodiment 4, receive], from a base station [see fig. 14: Step “1420”, pg. 21, ¶217 lines 1-9, from an eNB “1410”; also see provisional ‘107, pgs. 27-28, Embodiment 4, from an eNB], a measurement duration [see fig. 14: Step “1420”, pg. 21, ¶217 lines 1-9, a RSSI measurement timing configuration (RMTC) comprising a duration; also see provisional ‘107, pgs. 27-28, Embodiment 4, a RSSI measurement timing configuration (RMTC) comprising a duration], a measurement periodicity [see fig. 14: Step “1420”, pg. 21, ¶217 lines 1-9, and measurement period; also see provisional ‘107, pgs. 27-28, Embodiment 4, and measurement period], and a statistical window [see fig. 14: Step “1420”, pg. 21, ¶217 lines 1-9, a time period between the average RSSI measurements of the UE; also see provisional ‘107, pgs. 27-28, Embodiment 4, a time period between the average RSSI measurements of the UE], wherein the measurement duration is a time length to use to sample a signal on an unlicensed frequency according to the measurement periodicity [see fig. 14: Step “1415”, pg. 21, ¶216 lines 1-8, the eNB “1415” transmits the generated received signal strength indicator (RSSI) measurement timing configuration (RMTC) over an unlicensed spectrum in a licensed assisted access (LAA); also see provisional ‘107, pgs. 27-28, Embodiment 4, the eNB “1415” transmits the generated received signal strength indicator (RSSI) measurement timing configuration (RMTC) over an unlicensed spectrum in a licensed assisted access (LAA)], and the statistical window is a time length in which received signal strength indicator (RSSI) values of samples of the signal obtained in the statistical window will be used to generate a statistical result [see fig. 14: Step “1420”, pg. 21, ¶217 lines 1-9, the RMTC transmitted comprises the duration and the measurement period that determines the time period between the average RSSI measurements of the UE “1405”; also see provisional ‘107, pgs. 27-28, Embodiment 4, the RMTC transmitted comprises the duration and the measurement period that determines the time period between the average RSSI measurements of the UE “1405”]; 
	determine [see fig. 14: Step “1430”, pg. 22, ¶219 lines 1-11, measure and/or generate; also see provisional ‘107, pgs. 27-28, Embodiment 4, measure and/or generate], according to the measurement duration and the measurement periodicity [see fig. 14: Step “1430”, pg. 22, ¶219 lines 1-11, in accordance with the received RMTC; also see provisional ‘107, pgs. 27-28, Embodiment 4, in accordance with the received RMTC], the RSSI values of the samples of the signal obtained in the statistical window [see fig. 14: Step “1430”, pg. 22, ¶219 lines 1-11, the RSSI and an average RSSI measurement; also see provisional ‘107, pgs. 27-28, Embodiment 4, the RSSI and an average RSSI measurement]; and 
	report to the base station [see fig. 14: Step “1435”, pg. 22, ¶219 lines 11-14, transmit, to the eNB “1410”; also see provisional ‘107, pgs. 27-28, Embodiment 4, transmit, to the eNB “1410”], the statistical result of the RSSI values of the samples of the signal obtained in the statistical window [see fig. 14: Step “1435”, pg. 22, ¶219 lines 11-14, the channel occupancy measurement report with an RSSI measurement report including the average RSSI measurement; also see provisional ‘107, pgs. 27-28, Embodiment 4, the channel occupancy measurement report with an RSSI measurement report including the average RSSI measurement].

Regarding Claims 22 and 32,
	Novlan discloses the apparatus according to claim 31 [see fig. 3, pg. 5, ¶58 lines 1-7, the user terminal (UE) “116”], wherein determining [see fig. 14: Step “1430”, pg. 22, ¶219 lines 1-11, measure and/or generate], according to the measurement duration and the measurement periodicity [see fig. 14: Step “1430”, pg. 22, ¶219 lines 1-11, in accordance with the received RMTC], the RSSI values of the samples of the signal obtained in the statistical window [see fig. 14: Step “1430”, pg. 22, ¶219 lines 1-11, the RSSI and an average RSSI measurement] comprises: 
	sampling the signal according to the measurement duration and the measurement periodicity [see pg. 11, ¶135 lines 1-14, individual samples are compared to an RSSI_Thresh and the result of the comparison is reported as a bitmap], using a sampling interval of 1 symbol [see pg. 11, ¶135 lines 1-14, if the sampled RSSI value is larger than the threshold, the bitmap value is set to 1], so each consecutive 1 symbol in each measurement duration is sampled [see pg. 11, ¶135 lines 1-14, if the sampled RSSI value is not larger than the threshold, the bitmap value is set to 0]; and 
	determining the RSSI values of the samples of the signal obtained in the statistical window [see pg. 11, ¶135 lines 1-14, the network further aggregates the values across MTU samples and constructs one or more channel occupancy metrics or averaged RSSI values if the absolute measurement value is also reported].
	
Regarding Claims 23 and 33,
	Novlan discloses the apparatus according to claim 31 [see fig. 3, pg. 5, ¶58 lines 1-7, the user terminal (UE) “116”], wherein the statistical result comprises an average of the RSSI values of the samples of the signal obtained in the statistical window [see pg. 11, ¶135 lines 1-14, the network further aggregates the values across MTU samples and constructs one or more channel occupancy metrics or averaged RSSI values if the absolute measurement value is also reported].
	
Regarding Claims 24 and 34,
	Novlan discloses the apparatus according to claim 31 [see fig. 3, pg. 5, ¶58 lines 1-7, the user terminal (UE) “116”], wherein one or more first RSSI values of the RSSI values of the samples of the signal obtained in the statistical window are beyond an RSSI threshold [see pg. 22, ¶219 lines 4-14, a channel occupancy ratio is determined based on an amount of occupied measurement time unit (MTU) exceeding at least one threshold for the average RSSI measurement], and the statistical result comprises a ratio of a quantity of the one or more first RSSI values to a quantity of all the RSSI values of the samples of the signal obtained in the statistical window [see pg. 22, ¶219 lines 4-14, the UE “1405” generates the channel occupancy measurement report including the channel occupancy ratio].

Regarding Claims 25 and 35,
	Novlan discloses the apparatus according to claim 31 [see fig. 3, pg. 5, ¶58 lines 1-7, the user terminal (UE) “116”], further comprising: 
	obtaining frequency indication information indicating the unlicensed frequency of the signal to use to determine the statistical result of the RSSI values of the samples of the signal [see fig. 14: Step “1420”, pg. 21, ¶217 lines 1-9, the RMTC comprises a duration and measurement period that determines a time period between the average RSSI measurements of the UE “1405”].

Regarding Claims 26 and 36,
	Novlan discloses an apparatus [see fig. 2, pg. 5, ¶57 lines 1-14, an eNB “102”; also see provisional ‘107, fig. 1, pg. 2, an eNB], comprising: 
	at least one processor [see fig. 2, pg. 5, ¶57 lines 1-14, a controller/processor “225”; also see provisional ‘107, fig. 1, pg. 2, a controller/processor]; and 
	a non-transitory memory storing instructions [see fig. 2, pg. 5, ¶56 lines 1-4, a memory “230” storing program data; also see provisional ‘107, fig. 1, pg. 2, a memory “230” storing program data], wherein the instructions are executed by the at least one processor to cause the apparatus to [see fig. 2, pg. 5, ¶56 lines 1-4, the program data being implemented by the controller/processor “225” to; also see provisional ‘107, fig. 1, pg. 2, the program data being implemented by the controller/processor “225” to]: 
	sending [see fig. 14: Step “1420”, pg. 21, ¶217 lines 1-9, transmitting; also see provisional ‘107, pgs. 27-28, Embodiment 4, transmitting], to a user equipment [see fig. 14: Step “1420”, pg. 21, ¶217 lines 1-9, to a UE “1405”; also see provisional ‘107, pgs. 27-28, Embodiment 4, to a UE], a measurement duration [see fig. 14: Step “1420”, pg. 21, ¶217 lines 1-9, a RSSI measurement timing configuration (RMTC) comprising a duration; also see provisional ‘107, pgs. 27-28, Embodiment 4, a RSSI measurement timing configuration (RMTC) comprising a duration], a measurement periodicity [see fig. 14: Step “1420”, pg. 21, ¶217 lines 1-9, and measurement period; also see provisional ‘107, pgs. 27-28, Embodiment 4, and measurement period], and a statistical window [see fig. 14: Step “1420”, pg. 21, ¶217 lines 1-9, a time period between the average RSSI measurements of the UE; also see provisional ‘107, pgs. 27-28, Embodiment 4, a time period between the average RSSI measurements of the UE], wherein the measurement duration is a time length to use to sample a signal on an unlicensed frequency according to the measurement periodicity [see fig. 14: Step “1415”, pg. 21, ¶216 lines 1-8, the eNB “1415” transmits the generated received signal strength indicator (RSSI) measurement timing configuration (RMTC) over an unlicensed spectrum in a licensed assisted access (LAA); also see provisional ‘107, pgs. 27-28, Embodiment 4, the eNB “1415” transmits the generated received signal strength indicator (RSSI) measurement timing configuration (RMTC) over an unlicensed spectrum in a licensed assisted access (LAA)], and the statistical window is a time length in which received signal strength indicator (RSSI) values of samples of the signal obtained in the statistical window will be used to generate a statistical result [see fig. 14: Step “1420”, pg. 21, ¶217 lines 1-9, the RMTC transmitted comprises the duration and the measurement period that determines the time period between the average RSSI measurements of the UE “1405”; also see provisional ‘107, pgs. 27-28, Embodiment 4, the RMTC transmitted comprises the duration and the measurement period that determines the time period between the average RSSI measurements of the UE “1405”]; and 
	receiving [see fig. 14: Step “1435”, pg. 22, ¶219 lines 11-14, obtaining; also see provisional ‘107, pgs. 27-28, Embodiment 4, obtaining], from the user equipment [see fig. 14: Step “1435”, pg. 22, ¶219 lines 11-14, from the UE “1405”; also see provisional ‘107, pgs. 27-28, Embodiment 4, from the UE “1405”], the statistical result of the RSSI values of the samples of the signal [see fig. 14: Step “1435”, pg. 22, ¶219 lines 11-14, the channel occupancy measurement report with an RSSI measurement report; also see provisional ‘107, pgs. 27-28, Embodiment 4, the channel occupancy measurement report with an RSSI measurement report], wherein the statistical result is of the RSSI values of the samples of the signal that are obtained in the statistical window [see fig. 14: Step “1435”, pg. 22, ¶219 lines 11-14, the channel occupancy measurement report with the RSSI measurement report includes the average RSSI measurement; also see provisional ‘107, pgs. 27-28, Embodiment 4, the channel occupancy measurement report with the RSSI measurement report includes the average RSSI measurement], and the RSSI values of the samples of the signal are determined based on the measurement duration and the measurement periodicity [see fig. 14: Step “1430”, pg. 22, ¶219 lines 1-11, measure RSSI in accordance with RMTC transmitted and generate an average RSSI measurement in accordance with the received RMTC; also see provisional ‘107, pgs. 27-28, Embodiment 4, measure RSSI in accordance with RMTC transmitted and generate an average RSSI measurement in accordance with the received RMTC].

Regarding Claims 27 and 37,
	Novlan discloses the apparatus according to claim 36 [see fig. 2, pg. 5, ¶57 lines 1-14, the eNB “102”], wherein the statistical result comprises an average of the RSSI values of the samples of the signal that are obtained in the statistical window [see pg. 11, ¶135 lines 1-14, the network further aggregates the values across MTU samples and constructs one or more channel occupancy metrics or averaged RSSI values if the absolute measurement value is also reported].

Regarding Claims 28 and 38,
	Novlan discloses the apparatus according to claim 36 [see fig. 2, pg. 5, ¶57 lines 1-14, the eNB “102”], wherein one or more first RSSI values of the RSSI values of the samples of the signal obtained in the statistical window are beyond an RSSI threshold [see pg. 22, ¶219 lines 4-14, a channel occupancy ratio is determined based on an amount of occupied measurement time unit (MTU) exceeding at least one threshold for the average RSSI measurement], and the statistical result comprises a ratio of the one or more first RSSI values to all the RSSI values of the samples of the signal obtained in the statistical window [see pg. 22, ¶219 lines 4-14, the UE “1405” generates the channel occupancy measurement report including the channel occupancy ratio].

Regarding Claims 29 and 39,
	Novlan discloses the apparatus according to claim 36 [see fig. 2, pg. 5, ¶57 lines 1-14, the eNB “102”], further comprising: 
	sending the user equipment with frequency indication information indicating an unlicensed frequency of the signal to use to determine the statistical result of the RSSI values of the samples of the signal [see fig. 14: Step “1420”, pg. 21, ¶217 lines 1-9, the RMTC comprises a duration and measurement period that determines a time period between the average RSSI measurements of the UE “1405”].

Regarding Claims 30 and 40,
	Novlan discloses the apparatus according to claim 36 [see fig. 2, pg. 5, ¶57 lines 1-14, the eNB “102”], further comprising: 
	determining whether the unlicensed frequency is an idle frequency for communicating with the user equipment [see pg. 7, ¶88 lines 1-8, If a listen-before-talk (LBT) protocol is applied, there is an idle period after the end of channel occupancy (such as a frame-based equipment)].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patent Application Publication Document No.: Koorapaty et al. (US 2017/0142746 A1); see fig. 4, pg. 8, ¶93 - ¶94.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSHIL PARIMAL SAMPAT/Examiner- TC 2400, Art Unit 2469